Citation Nr: 0302348	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

The propriety of the initial evaluation for asbestos pleural 
disease, evaluated as noncompensable from August 24, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to July 
1971 and approximately four months of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Milwaukee, Wisconsin.

The Board remanded the claim in March 2001 for additional 
development.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided appropriate VA medical examinations, all in an 
effort to assist him in substantiating his claim for 
increased VA compensation benefits.

2.  Since August 24, 1998, the veteran's asbestos pleural 
disease has been manifested by mild restrictive ventilatory 
impairment, shown as mild reduction in total lung capacity 
without diminution of diffusing capacity.  Pulmonary function 
tests conducted since August 24, 1998 have demonstrated FVC 
readings of 72 and 76 percent of the predicted but have not 
demonstrated FEV-1 readings of 71-80 percent of the predicted 
or less, FEV-1/FVC readings of 71-80 percent or less, or DLCO 
(SB) readings of 66-80 percent of the predicted or less.

3.  The FVC reading of 72 percent of the predicted was 
demonstrated during a VA respiratory examination on May 5, 
1999, and the FVC reading of 76 percent of the predicted was 
demonstrated during a VA respiratory examination on August 
23, 2001.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 
noncompensable for asbestos pleural disease have not been met 
from August 24, 1998 to August 22, 2001.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6845, 6833 
(2002).

2.  The criteria for a 10 percent evaluation for asbestos 
pleural disease have been met from August 23, 2001.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Codes 6845, 6833 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

The notice required by the VCAA has been given.  Quartuccio.  
A letter sent by the RO to the veteran in September 1998 
advised him of the type of evidence that could substantiate 
his service connection claim and indicated that the agency 
would seek to obtain any medical records that he would bring 
to its attention.  The statement of the case of January 2000 
concerning the evaluation assigned to the veteran's 
disability with the grant of service connection described the 
type of evidence that would substantiate the claim that a 
higher evaluation should have been assigned.  The March 2001 
Remand of the Board both described the type of evidence that 
would be needed to support the increased evaluation and 
outlined what actions needed to be taken by the veteran and 
VA, respectively, in order to secure that evidence.  In May 
2001, the RO sent the veteran a letter giving him an 
opportunity to identify any medical records, including 
private medical records, that he believed were relevant to 
his claim and remained outstanding.  The veteran replied in 
the same month the VA medical records obtained or to be 
obtained by the RO represented all of the documentary medical 
evidence relevant to his claim.

The RO has secured all of the VA medical records that the 
veteran has identified as relevant to his claim.

In addition to securing documentary evidence, the RO provided 
the veteran with two VA examinations, those of May 1999 and 
August 2001, during which findings pertinent to his claim 
were developed.

The Board notes that the RO did not review in a letter or a 
decisional document the specific provisions of the VCAA or 
its implementing regulations.  However, the March 2001 Remand 
cited the VCAA, thus putting the veteran and his 
representative on notice to make any arguments they chose 
about the relevance of this new law to the issue on appeal.  
They have not made such arguments.  The record shows that VA 
has made the appropriate and legally required effort to 
develop the veteran's claim, including providing the notice 
and assistance called for by the VCAA.  Thus, the veteran has 
not been prejudiced by the lack of explicit review of the 
specific requirements of the VCAA and their relevance to his 
claim.  Accordingly, the Board will decide his claim on the 
basis of the record now standing on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

ii.  Evaluation of asbestos pleural disease

Principles of disability rating

This is a case in which the disability rating at issue was 
rendered in conjunction with a grant of service connection.  
In such circumstances, the rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection and, accordingly, might 
be comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
effective date of service connection for the disability in 
concern on this appeal is August 24, 1998.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

Background

His service personnel records indicate that the veteran 
served in the United States Navy.  His service medical 
records did not show that he was treated for lung problems 
during service or that x-rays taken of his lungs during 
service identified any abnormality.  However, his service 
personnel records showed that while serving on board ship, he 
held the military occupation specialty of boiler technician.  
It was his contention that he had been exposed to asbestos in 
the course of performing that job.  VA conceded asbestos 
exposure in granting the veteran service connection for 
asbestos pleural disease.  Service connection was granted 
from an effective date of August 24, 1998 by rating decision 
dated in June 1999.

The June 1999 rating decision assigned a noncompensable 
evaluation for the asbestos pleural disease from the 
effective date of service connection.

A VA respiratory examination had been performed in May 1999.  
Pulmonary function tests conducted for the examination were 
reported to have yielded, among other findings, a forced 
expiratory volume in the first second (FEV-1) reading of 83 
percent of the predicted, a forced vital capacity (FVC) 
reading of 72 percent of the predicted, a ratio of the FEV-1 
to the FVC (FEV-1/FVC) reading of 84 percent (also expressed 
as 116 percent of the predicted), and a single-breath 
diffusing capacity for carbon monoxide (DLCO (SB)) reading 
(expressed by the examiner as "diffusing capacity") of 85 
percent of the predicted.

The examiner's general assessment of the veteran's 
respiratory system was that there was evidence (calcified 
pleural plaques in the diaphragmatic pleura and axillary 
pleural thickening) of asbestos pleural disease, that there 
was no evidence, from pulmonary function studies and physical 
examination, of any localized problem, such as lung cancer, 
or the presence of asbestosis (fibrosis of the lung by 
asbestos), and that the veteran had a chronic dry cough which 
might be related to perennial rhinitis.

In August 2001, another VA respiratory examination was 
performed.  In giving his symptom history, the veteran said 
that he had experienced no shortness of breath, chest pain, 
or episodes of wheezing.  Pulmonary function tests conducted 
for the examination were reported to have yielded, among 
other findings, an FEV-1 reading of 87 percent of the 
predicted, an FVC reading of 76 percent of the predicted, an 
FEV-1/FVC reading of 82 percent (also noted as 114 percent of 
the predicted), and a DLCO (SB) reading of 84 percent.  

The examiner's general assessment of the veteran's 
respiratory system was that there was asbestos pleural 
disease manifested by pleural plaques, that there was no 
evidence from previous chest x-rays (those of 2001 and 
earlier) or physical examination of the presence of 
asbestosis (pulmonary fibrosis secondary to asbestos 
exposure), and that the veteran had a mild restrictive 
ventilatory impairment manifested by mild reduction in total 
lung capacity without diminution of diffusing capacity that 
might be related either to pleural changes or his weight. 

Treatment records from the VA medical center (VAMC) in 
Milwaukee, Wisconsin show that the veteran had a normal 
electrocardiogram in March 2001 and a normal (as assessed in 
a general medicine note of June 1999) exercise tolerance test 
in December 1997.

In May 2001, in response to an inquiry by the RO, the veteran 
submitted a written statement in which he confirmed that he 
had received all of his medical treatment since before 1990 
at the Milwaukee, Wisconsin VAMC.

Rating

The veteran is diagnosed with the restrictive lung disorder 
"asbestos pleural disease."  This disorder is not listed in 
the schedule for rating disabilities.  The disability has 
been evaluated by analogy under Diagnostic Code 6845, which 
concerns chronic pleural effusion or fibrosis.  See 38 C.F.R. 
§ 4.20 (2002) (a condition not listed on the rating schedule 
may be rated under the diagnostic code for a closely related 
disease or injury in which not only the functions affected 
but also the anatomical localizations and symptomatology are 
closely analogous).

The veteran's asbestos pleural disease has been evaluated as 
noncompensable.  Respiratory disabilities comprised by 
Diagnostic Codes 6840 through 6845 are evaluated under a 
general rating formula for restrictive lung disease.  Ratings 
authorized by this general rating formula include 10 percent 
when pulmonary function testing has demonstrated an FEV-1 
reading of 71-80 percent of the predicted, or an FEV-1/FVC 
reading of 71-80 percent, or a DLCO (SB) reading of 66-80 
percent of the predicted.  38 C.F.R. § 4.97, Diagnostic Code 
6845.  The general rating formula does not provide for a 
noncompensable (zero percent) rating.  In such an instance, 
VA regulation states, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2002).

The readings resulting from the pulmonary function tests 
conducted for the May 1999 and August 2001 VA respiratory 
examinations do not meet the criteria for even the minimal 
compensable evaluation, 10 percent, under the general rating 
formula for restrictive lung disease.  The Board notes that 
under this general rating formula, certain manifestations of 
heart disease (right heart failure, right ventricular 
hypertrophy), pulmonary hypertension, acute respiratory 
failure, the requiring of oxygen therapy, or an abnormal 
exercise capacity test showing cardiac or respiratory 
limitation support an evaluation of 100 percent.  However, 
neither the medical evidence of record, which the veteran has 
said comprises all of his history since before 1990, nor the 
veteran's own account of his symptoms shows the presence of 
any of these indicators of total respiratory disability.

Accordingly, the Board concludes that an evaluation greater 
than noncompensable under Diagnostic Code 6845 for asbestos 
pleural disease is not warranted for the veteran's asbestos 
pleural disease as it has been manifested from August 24, 
1998.

However, the Board finds that the veteran's disability may be 
evaluated by analogy as asbestosis and when so evaluated, 
merits a 10 percent rating from August 23, 2001, the date of 
the most recent VA respiratory examination.  38 C.F.R. 
§ 4.20.  Asbestosis is rated under Diagnostic Code 6833, to 
which a general rating formula for interstitial lung disease 
applies.  Ratings authorized under this general rating 
formula include 10 percent when pulmonary function testing 
has demonstrated an FVC reading of 75-80 percent of the 
predicted or a DLCO (SB) reading of 66-80 percent of the 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.  The 
veteran's FVC readings during pulmonary function testing for 
the May 1999 and August 2001 VA respiratory examinations, 
respectively, were 72 percent of the predicted and 76 percent 
of the predicted.  An FVC reading of 76 percent of the 
predicted is sufficient to warrant a 10 percent evaluation, 
but none greater, and only from August 23, 2001, under the 
general rating formula for interstitial lung disease.  Id.  
No other criteria are presented by the general rating formula 
for interstitial lung disease that would support the 
assignment of an evaluation greater than 10 percent in this 
case. 

Accordingly, the Board will grant a 10 percent evaluation for 
asbestos pleural disease from August 23, 2001 under 
Diagnostic Code 6833.  Fenderson.

The Board has considered whether an evaluation greater than 
10 percent may be assigned to the veteran's disability under 
any other provision of 38 C.F.R. Parts 3 and 4, see 
Schafrath, and has found in light of the evidence that one 
cannot.


ORDER

A compensable evaluation for asbestos pleural disease from 
August 24, 1998 to August 22, 2001 is denied.

A 10 percent evaluation for asbestos pleural disease is 
granted effective from August 23, 2001, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

